Exhibit 10.1

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

ASSIGNMENT, BILL OF SALE, AND CONVEYANCE

 

STATE OF COLORADO      PLEASE RETURN TO:      TOGAC COUNTY OF WELD      PO BOX
671787      HOUSTON, TX 77267-1787

THIS ASSIGNMENT, BILL OF SALE, AND CONVEYANCE (“Assignment”) is executed and
delivered by Colorado 2000D Limited Partnership, a West Virginia limited
partnership (the “Assignor”) to [PDC Energy, Inc.], a [Corporation]
(“Assignee”).

ARTICLE I

CONVEYANCE OF ASSETS

Assignor, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does by these presents SELL, ASSIGN, CONVEY, TRANSFER, SET
OVER, and DELIVER unto Assignee, as of 7:00 a.m. (Central Time) on December 1,
2013 (the “Effective Time”), the properties and interests described in Sections
1 through 11 below (the “Assets”):

1. Oil and Gas Leases. All of Assignor’s interest in the oil and gas leases
described on Exhibit A (including all working interests, royalty interests,
overriding royalty interests, net profits interests, production payments,
reversionary rights and all other interests therein, whether described or not),
insofar, and only insofar as such leases cover the lands and, where indicated,
depths described on Exhibit A (the “Lands”) (such leases, insofar as they cover
the Lands, being referred to herein as the “Leases”).

2. Properties. All of Assignor’s interest in all equipment, fixtures,
facilities, improvements and other real, personal and mixed property used, or
held for use, in exploring, developing, operating, producing, maintaining or
repairing the Wells, Leases or Units, (“Properties”), to the extent such
Properties relate to the well(s) being assigned.

3. Wells. All of Assignor’s interest in the well (s) identified on Exhibit A
(“Wells”).

4. Easements. To the extent assignable or transferable, all of Assignor’s
interest in easements, rights of way, licenses, permits, servitudes and other
rights, privileges, benefits and powers to the extent used in connection with
the operation of the Leases, Units (hereinafter defined), Wells, or Related
Assets (hereinafter defined) (collectively, the “Easements”), to the extent such
Easements relate to the well(s) being assigned.

5. Units. All of Assignor’s rights, obligations and interests in any unit or
pooled area in which the Wells are included, together with the rights in and to
all existing and effective unitization, pooling and communitization agreements,
declarations and orders, and the properties covered and the Units created
thereby, to the extent they relate to or affect any of the Wells (the “Units”).

6. Hydrocarbons. All of Assignor’s interest in all of the oil and gas and
associated hydrocarbons in, on and under or that may be produced from or
otherwise attributable to the Wells (“Hydrocarbons”) from and after the
Effective Time.

7. Contracts. To the extent assignable and applicable to the Wells, all
Assignor’s interest in each hydrocarbon purchase and sale agreement, farmin
agreement, farmout agreement, bottom hole agreement, acreage contribution
agreement, operating agreement, unit agreement, processing agreement, option,
lease of equipment or facilities, joint venture agreement, pooling agreement,
transportation agreement, right-of-way and other contract, agreement and right,
which is owned by Assignor, in whole or in part, and are appurtenant to the
Wells, Units or Properties, or used in connection with the sale, distribution or
disposal of Hydrocarbons or water from the Wells, Units or Properties
(collectively, the “Contracts”).

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

8. Related Assets. All of Assignor’s interest in all well equipment, pipelines,
flowlines, gathering systems, plants, piping, buildings, treatment facilities,
disposal facilities, injection facilities, compressors, casing, tanks, tubing,
pumps, pumping units, motors, fixtures, machinery and other equipment located in
or on the Wells, Units or Properties or used in the operation thereof which are
owned by Assignor, in whole or in part (the “Related Assets”).

9. Permits and Licenses. To the extent assignable, all Assignor’s interest in
governmental permits, licenses and authorizations, as well as any applications
for the same, related to the Wells, Units, Properties, Contracts or Related
Assets, or the use thereof.

10. Records. All of Assignor’s files, records and data relating to the items
described in subsections (1) through (10) above, including, without limitation,
all lease, well, division order and other title records (including title
curative documents); surveys, maps and drawings; contracts; correspondence;
regulatory, geological records and information; production records, electric
logs, core data, pressure data, decline curves, graphical production curves and
all related matters and construction documents; and Assignor’s proprietary
geophysical and seismic records and interpretations of same, data and related
information, if any, that is not subject to contractual restrictions on
disclosure or transfer (collectively, the “Records”).

11. Excluded Assets. Notwithstanding the foregoing provisions in Sections 1
through 11 above, the following assets shall not constitute Assets and are
hereby reserved and retained by Assignor and excepted unto Assignor and shall
not be sold, assigned or conveyed to Assignee pursuant to this Assignment (such
assets as described herein below, the “Excluded Assets”):

(a) all credits, rebates, refunds, adjustments, accounts, instruments and
general intangibles, and all insurance claims, all to the extent attributable to
the Assets with respect to any period of time prior to the Effective Time;

(b) all claims of Assignor for refunds of or loss carry forwards with respect to
(i) ad valorem, severance, production or any other taxes attributable to any
period prior to the Effective Time, (ii) income or franchise taxes of Assignor,
or (iii) any taxes attributable to the other Excluded Assets, and such other
refunds, and rights thereto, for amounts paid in connection with the Assets and
attributable to any period of time prior to the Effective Time, including
refunds of amounts paid under any gas gathering or transportation agreement;

(c) all proceeds, income or revenues (and any security or other deposits made)
attributable to (i) the Assets for any period of time prior to the Effective
Time, or (ii) any other Excluded Assets;

(d) all of Assignor’s proprietary computer software, technology, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;

(e) all of Assignor’s rights and interests in geological and geophysical data
which cannot be transferred without the consent of, or payment to, any third
party, unless Assignee obtains the applicable consent or makes the applicable
payment;

(f) all documents and instruments of Assignor that are protected by an
attorney-client privilege;

(g) data and other information that cannot be disclosed or assigned to Assignee
as a result of confidentiality or similar arrangements under agreements with
persons unaffiliated with Assignor;

(h) any and all files, records, contracts and documents relating to Assignor’s
efforts to sell the Assets (or any other discussions or negotiations regarding
the sale or other disposition of any of the Assets), including any research,
valuation or pricing information prepared by Assignor and/or its consultants in
connection therewith, and any bids received for such interests and information
and correspondence in connection therewith;

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

(i) all audit rights arising under any of the Contracts or otherwise with
respect to any period of time prior to the Effective Time or with respect to any
of the other Excluded Assets;

(j) all corporate, partnership, and income tax records of Assignor;

(k) all claims arising from acts, omissions or events, or damage to or
destruction of the Assets attributable to any period of time prior to the
Effective Time and all rights, titles, claims and interests of Assignor related
thereto (i) under any policy or agreement of insurance or indemnity, (ii) under
any bond or letter of credit, or (iii) to any insurance or condemnation proceeds
or awards; and

(l) all bonds posted by Assignor.

TO HAVE AND TO HOLD all and singular the Assets, together with all rights,
titles, interests, estates, remedies, powers and privileges thereunto
appertaining unto Assignee and their respective successors, legal
representatives and assigns forever, subject to all matters of record, all
matters visible or apparent on the ground and subject to the reservation and
exception contained herein. THIS ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY
ASSIGNEE WITHOUT WARRANTY, EITHER EXPRESS OR IMPLIED EXCEPT ASSIGNOR SHALL
WARRANT AND DEFEND THE TITLE TO THE ASSETS AGAINST EVERY PERSON WHOMSOEVER
LAWFULLY CLAIMING THE ASSETS OR ANY PART THEREOF BY, THROUGH OR UNDER ASSIGNOR,
BUT NOT OTHERWISE. Except for the special warranty of title in the proceeding
sentence, the Assets are to be sold AS IS AND WHERE IS AND WITHOUT WARRANTY OF
ANY KIND, WHETHER EXPRESS, STATUTORY, OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF TITLE, MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR
PURPOSE. PRIOR TO EXECUTION DATE, ASSIGNEE SHALL HAVE INSPECTED THE ASSETS AND
UPON EXECUTION DATE WILL ACCEPT THE ASSETS “AS IS,” “WHERE IS,” AND “WITH ALL
FAULTS” AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.

ARTICLE II

ALLOCATION OF REVENUE AND EXPENSES UPON THE EFFECTIVE TIME

1. Imbalances. Assignee shall assume all rights and obligations of Assignor
arising from Imbalances pertaining to the Assets as of the Effective Time
(whether overproduced or underproduced). The term “Imbalance” means any
Hydrocarbons production or pipeline imbalance existing as of the Effective Time
with respect to any of the Assets, together with any related rights or
obligations as to future cash and/or gas or product balancing, as a result of,
production or pipeline delivery imbalances.

2. Allocation of Refunds and Receivables as of the Effective Time. Assignor
shall retain all receivables, refunds and other amounts attributable to the
ownership or operation of the Assets prior to the Effective Time to the extent
received by Assignee or Assignor. If Assignee collects any such receivable,
refund or other amount, then Assignee shall promptly remit any such amount to
Assignor. Assignee shall own all receivables, refunds and other amounts
attributable to the ownership or operation of the Assets on or after the
Effective Time. If Assignor collects any such receivable, refund or other
amount, then Assignor shall promptly remit any such amount to Assignee.

3. Audit Adjustments. Assignor shall retain all rights and obligations relating
to adjustments resulting from any operating agreement and other audit claims
asserted by or against third party operators to the extent attributable to
ownership or operation of the Assets prior to the Effective Time. Any credit
received by Assignee pertaining to such an audit claim shall be paid to Assignor
within thirty (30) days after receipt.

4. Taxes. (A) All ad valorem, severance, property or other taxes (other than
income and sale or use taxes) paid or payable with respect to or attributable to
the Assets (“Asset Taxes”) shall be prorated between Assignee and Assignor as of
the Effective Time for all taxable periods that include the Effective Time. All
Asset Taxes attributable to periods, including partial periods, prior to the
Effective Time are the obligation of, and shall be borne by, Assignor. Assignor
shall pay to Assignee, at the time of Assignee’s remittance, Assignor’s share of
such taxes; (B) for the taxable periods that include the Effective Time,
Assignor agrees to immediately forward to Assignee any tax reports and returns
received by Assignor and to provide Assignee with any information in Assignor’s
possession that is necessary for Assignee to timely file any required tax
reports and returns. With respect to taxable periods that include the Effective
Time, Assignee shall file all tax returns and reports applicable to the Assets
required to be filed and shall indemnify the Assignor against liability for the
payment of Asset Taxes with respect to such tax returns and reports and the
filing of such tax returns and reports; (C) refunds of Asset Taxes shall be
promptly paid as follows (or to the extent payable but not paid due to offset
against other taxes shall be promptly paid (or retained, as appropriate) by the
Party receiving the benefit of the offset as follows): (i) to Assignor to the
extent attributable to periods prior to the Effective Time; and (ii) to Assignee
to the extent attributable to periods from and after the Effective Time; and
(D) Assignor and Assignee believe that no sales, transfer or similar tax is
applicable to the transactions contemplated herein and, accordingly, no such tax
will be collected from Assignee in connection with this transaction. If,
however, this transaction is later deemed to be subject to sales, transfer or
similar tax, for any reason, Assignee agrees to be solely responsible, and shall
indemnify and hold Assignor (and its affiliates, and its and their directors,
officers, employees, attorneys, contractors and agents) harmless, for any and
all sales, transfer or other similar taxes (including related penalty, interest
or legal costs) due by virtue of this transaction on the Assets transferred
pursuant hereto and the Assignee shall remit such taxes at that time. Assignor
and Assignee agree to cooperate with each other in demonstrating that the
requirements for exemptions from such taxes have been met.

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

5. Other Proceeds and Expenses. (A) All monies, refunds, proceeds, receipts,
credits, receivables, accounts and income attributable to the Assets conveyed
hereunder (i) for all periods of time from and after the Effective Time shall be
the property and entitlement of Assignee, and, to the extent received by
Assignor, Assignor shall fully disclose and account therefor to Assignee
promptly, and (ii) for the period of time prior to the Effective Time shall be
the sole property and entitlement of Assignor and to the extent received by
Assignee, Assignee shall fully disclose and account therefor to Assignor
promptly and, similarly, (B) all operating expenses and capital expenditures
relating to the ownership and operation of the Assets (i) which are attributable
to periods prior to the Effective Time shall be the sole responsibility of
Assignor, and Assignor shall promptly pay same, or if paid by Assignee, promptly
reimburse Assignee for same and (ii) which are attributable to periods from and
after the Effective Time shall be the sole obligation of Assignee and Assignee
shall promptly pay same, or if paid by Assignor, promptly reimburse Assignor for
same.

6. Cooperation. Each Party covenants and agrees to promptly inform the other
with respect to amounts owing under this Article II.

ARTICLE III

ASSUMED OBLIGATIONS

Assignee assumes, agrees to pay and perform, and expressly releases and
discharges Assignor, and Assignor’s affiliates, and Assignor’s and its
affiliates’ managers, members, officers, directors, trustees, employees, agents,
contractors, and partners from all of the following obligations, liabilities,
and duties with respect to the Assets (collectively, the “Assumed Obligations”):

 

  i. All obligations, liabilities and duties with respect to the ownership and
operation of the Assets attributable to periods from and after the Effective
Time, including, without limitation, to the extent, in each case, attributable
to periods from and after the Effective Time:

 

  a) The obligation to pay all operating expenses, and capital expenditures
attributable to the Assets;

 

  b) The obligation to perform all express obligations and covenants under the
terms of the Leases, the Easements and the Contracts and any implied obligations
and covenants under the Leases;

 

  c) The obligation to pay all royalties, rentals, shut-in payments, and other
burdens or encumbrances to which the Leases are subject; and

 

  d) The obligation to comply with all applicable laws, ordinances, rules,
orders, and regulations pertaining to the Assets;

 

  ii. All obligations, liabilities, and duties with respect to plugging,
abandonment, surface restoration, and site clearance operations relating to the
Assets, and all required remediation relating to the Assets, whether arising
before, on, or after the Effective Time, all in accordance with applicable laws.

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

  iii. The Imbalances with respect to the Assets, whether arising before or
after the Effective Time; and

 

  iv. All obligations, liabilities and duties with respect to the environmental
condition of the Assets, the compliance of the Assets or the operation thereof
with Environmental Laws or the presence, release, disposal or storage of
pollution, contamination, hazardous substances, wastes, materials and products
by or in connection with the Assets, whether arising before, on, or after the
Effective Time, and regardless of whether resulting from any negligent acts or
omissions or strict liability of Assignor, Assignor’s affiliates, or Assignor’s
and its affiliates’ managers, members, officers, directors, trustees, employees,
agents, contractors, and partners, or Assignee, or the condition of the Assets
when acquired, including, without limitation, clean-up responses, remediation,
control, assessment, and compliance with respect to air, water, surface, or
subsurface pollution, and other obligations, liabilities, and duties relating to
the presence or release of pollution or contamination, including pollution or
contamination by oil and gas, brine, NORM or other materials or the release or
disposal of any hazardous substances, wastes, materials and products generated
by or used in connection with the ownership or operation of the Assets. The term
“Environmental Laws” means any statute, law, ordinance, rule, regulation, code,
order, judicial writ, injunction, notice to lessees or decree issued by any
federal, state, or local governmental authority in effect as of the Effective
Time relating to the control of any pollutant or protection of the air, water,
land, or environment or the release or disposal of hazardous materials,
hazardous substances or waste materials.

 

  v. To the extent required by any applicable laws and except to the extent that
Assignee will, as of the Execution Date, be covered by the bonds of third party
operators of the applicable Assets, Assignee will have as of the Execution Date,
and will thereafter continue to maintain, all bonds or any other surety as may
be required by, and in accordance with, all applicable laws governing the
ownership of such Assets, and Assignee shall file any and all required reports
necessary for such ownership with the all governmental entities having
jurisdiction over such ownership. Without limiting the foregoing, Assignee shall
obtain, prior to the Execution Date, the necessary bonds, letters of credit, or
other adequate surety required by all governmental entities having jurisdiction
for the plugging and abandonment of all Wells and the dismantling of any Related
Assets and provide Assignor with a copy of same.

 

  vi. From and after the Execution Date, Assignee shall have in force and effect
insurance policies in compliance with all applicable agreements, including, but
not limited to, operating agreements and participation agreements relating to
the Assets.

ARTICLE IV

MISCELLANEOUS

1. This Assignment is made with full substitution and subrogation of Assignee in
and to all covenants and warranties by others heretofore given or made in
respect of the Assets or any part thereof.

2. Any notice, request, demand, or consent required or permitted to be given
hereunder shall be in writing and delivered in person or by certified mail, with
return receipt requested or by prepaid overnight delivery service, by e-mail
(confirmed by a return e-mail from the recipient), or by facsimile addressed to
the party for whom intended at the addresses indicated on the signature pages of
this Assignment.

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

3. This Assignment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same Assignment. To
facilitate recordation, certain counterparts hereof may include only that
portion of Exhibit A, which contain descriptions of the properties located in
the County and State in which the particular counterpart is to be recorded, and
other portions of such Exhibit shall be included in such counterparts by
reference only. Complete copies of this Assignment containing the entire Exhibit
have been retained by Assignee.

4. The terms, covenants and conditions contained in this Assignment are binding
upon and inure to the benefit of Assignor and Assignee and their respective
successors and assigns.

5. Assignor agrees to execute, acknowledge and deliver to Assignee, from time to
time, without further consideration, such other additional instruments, notices,
division orders, transfer orders and other documents, and to do all such other
and further acts and things as may be reasonably necessary to more fully and
effectively grant, convey and assign to Assignee the Assets granted and assigned
herein.

6. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF [COLORADO] WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS
OF LAWS.

[SIGNATURE PAGES TO FOLLOW]

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the latest date indicated on the notary acknowledgements below (the
“Execution Date”). This Assignment shall be effective at the Effective Time.

 

ASSIGNOR:   COLORADO 2000D LIMITED PARTNERSHIP By:  

/s/ Karen Nicolaou

Name: Karen Nicolaou Title: Responsible Party

 

Address of Assignor:    Colorado 2000D Limited Partnership      

Karen Nicolaou

c/o Atropos, Inc.

569 Trianon Street

Houston, TX 77024

   STATE OF Texas    §       §    COUNTY OF Harris    §   

This instrument was acknowledged before me on the 11th day of Dec., 2013, by
Karen Nicolaou, as Responsible Party of Colorado 2000D Limited Partnership, a
West Virginia limited partnership, on behalf of said limited partnership.

Brenda K. Walls

Notary Public In and For The State of                     

 

LOGO [g680533g84c15.jpg]

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

ASSIGNEE: PDC Energy, Inc. By:  

/s/ Lance A. Lauck

Name:   Lance A. Lauck Title:   Sr. VP of Corp. Development

Address of Assignee:

PDC Energy, Inc.

1775 Sherman Dr Ste 3000,

Denver, CO 80203

 

STATE OF Texas    §    § COUNTY OF Harris    §

This instrument was acknowledged before me on the 11th day of Dec., 2013 by
Lance A. Lauck as Sr. VP of Corp. Dev. of PDC Energy, Inc., a Corp, on behalf of
said Corp.

TERRELL T. GERARD

Notary Public In and For The State of TX

 

LOGO [g680533g38k87.jpg]

 

Sale No. 260C

Lot No. 16



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Avery 13-10   6N   65W   10   NWSW   Alta M. Avery, aka Alta Avery   Petrogulf
Energy Company   4/5/82   968   1891780 Benson 23-15   6N   65W   15   NESW  
Albert J. Dinner and Janice R. Dinner, husband and wife, Sidney E. Dinner and
Shirley Dinner, husband and wife, Rae Weiland formerly known as Rae Barnett, a
married woman dealing in her sole and separate property, Melvin Dinner and Diane
M. Dinner, husband and wife   Golden Buckeye Petroleum Corporation   3/29/82  
967   1891682           Carl A. Benson, Sonja E. Benson, Agnes Benson Hawley,
Violet J. Benson Carison, Shirley A. Benson Urich and Kenneth E. Benson   The
Colton Company   3/23/81   940   1861646 Dunn 23-7   5N   64W   7   NESW  
Dorothy Plumb Burns, a widow   J. Michael McGhee   7/6/81   949   1870871      
    Margaret Plumb Patterson, a widow   J. Michael McGhee   7/6/81   949  
1870869           Nancy Jayne Allnutt and Jack S. Allnutt, wife and husband   J.
Michael McGhee   6/30/81   949   1870863           Laurence W. Plumb and Zola F.
Plumb, husband and wife   J. Michael McGhee   7/6/81   949   1870862          
Donald F. Plumb and Christina A. Plumb, husband and wife   J. Michael McGhee  
6/30/81   949   1870859           Emily Ann Gervias and Donald Gervias, wife and
husband   J. Michael McGhee   7/14/81   949   1870856           Joan M. Johnston
and Albert Wayne Johnston, Wife and husband   J. Michael McGhee   7/14/81   949
  1870853           Victor R. Klein and Freda F. Klein, husband and wife   J.
Michael McGhee   7/31/81   949   1870877 Edwards 33-9   5N   67W   9   NWSE  
RME Land Corp, formerly known as Union Pacific Land Resources Corporation  
United States Exploration, Inc.   3/14/01   —     2885962 Ehrlich 32-7   6N  
64W   7   SWNE   The Northside Lateral Company   Dellco Investments, Ltd.  
5/29/86   1133   2075494           Reuben Ehrlich, a married man dealing in his
sole and separate property   Cache Exploration, Inc.   5/1/85   1074   2015188  
        Robert Kreps & Jeanne Kreps, husband and wife   Cody Nordell, Inc.  
12/29/81   958   1878787           Frances L. Harvey and Virginia Dee Harvey,
husband and wife   Robert S. Warren   3/5/83   991   1920184           Grady
Dyer and Naomie Dyer, husband and wife   Cody Nordell, Inc.   12/14/81   956  
1877658           Robert L & Ruby M. Carlson husband & wife   Cody Nordell, Inc.
  12/8/81   955   1876779           Champlin Petroleum Company   Dellco
Investments, Ltd.   8/1/86   1133   2075490 Hahn 13-27   5N   67W   27   NWSW  
Union Pacific Railroad Company   Pan American Petroleum Corporation   11/18/70  
637   1559256

 

Sale No. 260C

Lot No. 16

Page 1 of 3



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Hahn 14-27   5N   67W   27   SWSW   Union Pacific Railroad Company  
Pan American Petroleum Corporation   11/18/70   637   1559256 Hahn 23-27   5N  
67W   27   NESW   Union Pacific Railroad Company   Pan American Petroleum
Corporation   11/18/70   637   1559256 Hahn 24-27   5N   67W   27   SESW   Union
Pacific Railroad Company   Pan American Petroleum Corporation   11/18/70   637  
1559256 Hicks 31-29   4N   67W   29   NWNE   Union Pacific Land Resources
Corporation   United States Exploration, Inc.   5/15/98   —     2614617 Hicks
32-29   4N   67W   29   SWNE   Union Pacific Land Resources Corporation   United
States Exploration, Inc.   5/15/98   —     2614617 Hicks 41-29   4N   67W   29  
NENE   Union Pacific Land Resources Corporation   United States Exploration,
Inc.   5/15/98   —     2614617 Hicks 42-29   4N   67W   29   SENE   Union
Pacific Land Resources Corporation   United States Exploration, Inc.   5/15/98  
—     2614617 J&L Farms 43-29   6N   63W   29   NESE   J & L Farms, a Colorado
Partnership   Wishbone Resources, Inc.   3/23/88   1190   2136094 Kreps 21-7  
6N   64W   7   NENW   Robert Kreps & Jeanne Kreps, husband and wife   Cody
Nordell, Inc.   12/29/81   958   1878787 National Hog Farm 14-9   5N   63W   9  
SWSW   RME Land Corp. fka Union Pacific Land Resources Corporation   United
States Exploration, Inc.   6/11/01   —     2911643 National Hog Farm 21-43   5N
  63W   21   NESE   Union Pacific Land Resources Corporation   United States
Exploration, Inc.   5/15/98   —     2652401 National Hog Farm 32-17   5N   63W  
17   SWNE   Union Pacific Land Resources Corporation   United States
Exploration, Inc.   3/27/00   —     2794916 Noffsinger 21-5   5N   64W   5  
NENW   Webster Land and Cattle Company, a Colorado Corporation   J. Michael
McGhee   6/2/81   949   1870850 Olson 14-29   4N   67W   29   SWSW   Union
Pacific Land Resources Corporation   United States Exploration, Inc.   2/25/00  
—     2806578 Olson 23-29   4N   67W   29   NESW   Union Pacific Land Resources
Corporation   United States Exploration, Inc.   2/25/00   —     2806578
Olson 24-29   4N   67W   29   SESW   Union Pacific Land Resources Corporation  
United States Exploration, Inc.   2/25/00   —     2806578 Olson 29-12   4N   67W
  29   SWNW   Union Pacific Land Resources Corporation   United States
Exploration, Inc.   2/25/00   —     2806578 Olson 29-21   4N   67W   29   NENW  
Union Pacific Land Resources Corporation   United States Exploration, Inc.  
2/25/00   —     2806578 Olson 29-22   4N   67W   29   SENW   Union Pacific Land
Resources Corporation   United States Exploration, Inc.   2/25/00   —    
2806578 Skurich Rothe 6D   5N   63W   6   NENW   State of Colorado OG-81/6522-S
  Stauffer Chemical Co.   6/1/81   1087   227480

 

Sale No. 260C

Lot No. 16

Page 2 of 3



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Solis 44-17   5N   64W   17   SESE   Daniel Solis and Alice M. Solis, husband
and wife   J. Michael McGhee   8/17/81   949   1870875           John Solis and
Mariene Solis, husband and wife   J. Michael McGhee   8/17/81   949   1870874  
        Jesse Yule Banek and Debbie Sue Jay   Lyco Energy Corporation   12/6/96
  1584   2527657           Douglas D. Shaffer and Linda L. Shaffer, husband and
wife   Lyco Energy Corporation   12/6/96   1584   2527658           Jean A.
Hoshlko, a widow   Lyco Energy Corporation   12/18/96   1587   2529355          
Edward Wolfe and Geraldine G. Wolfe, husband and wife   Lyco Energy Corporation
  12/19/96   1584   2527659 State 5519-14-8   5N   63W   8   SWSW   State of
Colorado 80/5519-5   J. Robert Outerbridge & Associates, Inc.   8/20/80   1207  
2153524 State 5519 24-8   5N   63W   8   SESW   State of Colorado 80/5519-5   J.
Robert Outerbridge & Associates, Inc.   8/20/80   1207   2153524
State 6525 13-32   6N   63W   32   NWSW   State of Colorado OG-81/6525-5   James
E. Sullivan   6/1/81   1195   2140511 State 6525 43-32   6N   63W   32   NESE  
State of Colorado OG-81/6525-5   James E. Sullivan   6/1/81   1195   2140511
Weingardt 24-22   3N   68W   22   SESW   Frank E. Weingardt and Elizabeth
Weingardt, his wife   T.S. Pace   4/21/70   627   1549384

 

Sale No. 260C

Lot No. 16

Page 3 of 3